Citation Nr: 1636189	
Decision Date: 09/15/16    Archive Date: 09/27/16

DOCKET NO.  12-25 326	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Louisville, Kentucky


THE ISSUES

1. Entitlement to an initial disability evaluation in excess of 10 percent prior to December 2, 2015 for ischemic heart disease.

2.  Entitlement to an increased initial evaluation for ischemic heart disease rated as 30 percent disabling since December 2, 2015.

3. Entitlement to an initial disability evaluation in excess of 10 percent for an anxiety disorder.

4. Entitlement to an initial compensable disability evaluation for left ear hearing loss prior to December 7, 2015.

5.  Entitlement to an increased initial evaluation for  bilateral hearing loss since December 7, 2015.

6. Entitlement to an initial compensable disability evaluation for bilateral tinea pedis with onychomycosis of all toes and loss of the left great toenail.

REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

A. Roggenkamp, Associate Counsel


INTRODUCTION

The Veteran had active service from May 1962 to April 1966. 

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a January 2009 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Seattle, Washington, which granted service connection for tinea pedis at a noncompensable rating, and a March 2011 rating decision of the Louisville, Kentucky RO which granted entitlement to service connection for ischemic heart disease and an anxiety disorder each rated as 10 percent disabling, and entitlement to service connection for a left ear hearing loss with a noncompensable rating.  All four issues were certified to the Board by the RO in Louisville, Kentucky.

Within a year of the March 2011 rating decision, the Veteran applied for increased ratings.  Additionally, within a year of a November 2010 Statement of the Case regarding the Veteran's claim for an increased rating for tinea pedis, the Veteran claimed entitlement to an increased rating for the same condition.  Therefore, the Board considers each of the claims to be initial claims for an increased rating.  Fenderson v. West, 12 Vet. App. 119 (1999).

In a January 2016 rating decision the rating for ischemic heart disease was increased to 30 percent, effective December 2, 2015.  Additionally, entitlement to service connection for a right ear hearing loss was granted as of December 7, 2015.

The Veteran submitted a waiver of his right to have the RO review newly submitted evidence and allowing the Board to proceed with an appeal.

This appeal was processed using the Veterans Benefits Management System (VBMS) paperless claims processing system. Accordingly, any future consideration of this case should take into consideration the existence of this electronic record.

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2015).  38 U.S.C.A. § 7107(a)(2) (West 2014).

The claim of entitlement to an increased rating for ischemic heart disease is REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1. The Veteran's anxiety disorder most closely approximated occupational and social impairment due to mild or transient symptoms which decrease work efficiency and ability to perform occupational tasks only during periods of significant stress.

2. The Veteran's left ear hearing loss prior to December 7, 2015, and his bilateral hearing loss thereafter, was manifested by no more than Level I hearing loss in either ear.

3. The Veteran's tinea pedis and onychomycosis of all toes affects less than 5 percent of body surface and no more than topical therapy has been required during any 12 month period since the claim was filed.



CONCLUSIONS OF LAW

1. The criteria for an initial rating in excess of 10 percent for an anxiety disorder have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 3.321, 4.1, 4.2, 4.3, 4.7, 4.130, Diagnostic Code 9413 (2015).

2. The criteria for an initial compensable rating for a left ear hearing loss prior to December 7, 2015, and entitlement to a bilateral hearing loss since December 7, 2015, have not been met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 4.7, 4.85, 4.86, Diagnostic Code 6100 (2015).

3. The criteria for an initial compensable evaluation for tinea pedis have not been not met.  38 U.S.C.A §§ 1155, 5103, 5103A, 5107; 38 C.F.R. §§ 3.102, 4.3, 4.7, 4.118, Diagnostic Codes 7806, 7813 (2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duty to Notify and Assist

With respect to the Veteran's claim herein, VA has met all statutory and regulatory notice and duty to assist provisions.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326 (2015); see also Scott v. McDonald, 789 F.3d 1375 (Fed. Cir. 2015).

In response to the directives of an October 2015 Board remand VA treatment records through 2015 were associated with the Veteran's claims file, and the Veteran received a VA examination for bilateral hearing loss, ischemic heart disease, anxiety disorder, and bilateral tinea pedis.

Increased Rating

Disability ratings are determined by applying a schedule of ratings that is based on average impairment of earning capacity.  Separate diagnostic codes identify the various disabilities.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4 (2015).  Each disability must be viewed in relation to its history and the limitation of activity imposed by the disabling condition should be emphasized.  38 C.F.R. § 4.1.  Examination reports are to be interpreted in light of the whole recorded history, and each disability must be considered from the point of view of the appellant working or seeking work.  38 C.F.R. § 4.2. 

Where there is a question as to which of two disability evaluations shall be applied, the higher evaluation is to be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating is to be assigned.  38 C.F.R. § 4.7. 

Where the appellant has expressed dissatisfaction with the assignment of an initial rating following an initial award of service connection for that disability, separate ratings can be assigned for separate periods of time based on the facts found, a practice known as "staged" ratings.  Fenderson, 12 Vet. App. 119. 

In adjudicating a claim for VA benefits, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the veteran prevailing in either event, or whether a preponderance of the evidence is against the claim, in which case the claim is denied.  38 U.S.C.A. § 5107(b).  VA is to resolve any reasonable doubt in the Veteran's favor.  38 C.F.R. § 3.102.

Anxiety Disorder

The Veteran's anxiety disorder is rated at 10 percent under 38 C.F.R. § 4.130, Diagnostic Code 9413, which is subject to the General Rating Formula for mental disorders. 

Under the General Rating Formula, a 10 percent evaluation is warranted for occupational and social impairment due to mild or transient symptoms which decrease work efficiency and ability to perform occupational tasks only during periods of significant stress, or; symptoms controlled by continuous medication.  38 C.F.R. § 4.130.

A 30 percent rating is warranted for occupational and social impairment with occasional decrease in work efficiency and intermittent periods of ability to perform occupational tasks (although generally functioning satisfactorily, with routine behavior, self-care, and conversation normal), due to such symptoms as a depressed mood, anxiety, suspiciousness, panic attacks (weekly or less often), chronic sleep impairment, and mild memory loss (such as forgetting names, directions, recent events).  Id.

In June 2005, the Veteran was diagnosed with an anxiety disorder, not otherwise specified, with occasional nightmares.  In December 2005, treatment records indicate that the Veteran occasionally had an anxious mood, when he was reminded of wartime, and a mildly constructed affect.  He showed no signs of suicidal or homicidal ideation, and no hallucinations or delusions.  He showed good judgment and insight.

In May 2005 and May 2006, the Veteran had positive PTSD screens.

In June 2006, treatment records note that the Veteran continued to have nightmares when he watched war movies or heard war sounds.  He showed symptoms associated with mild depression and anxiety, though had a pretty good mood, full affect, good judgment and insight, and no suicidal or homicidal ideation.  At another June 2006 visit, the Veteran indicated he did not wish to take medication for his psychiatric symptoms.  He was prescribed Zoloft, but he did not try it.  In March 2007, he was "stressed," though had a "pretty good" mood and full affect.  He also reported good sleep on most days.  The Veteran showed good insight and judgment, and no suicidal or homicidal ideation.  At that time, the Veteran declined future treatment, stating that he was able to relieve stress by walking in the woods and speaking to his family.  In November 2007, the Veteran had negative depression and PTSD screens.

In a January 2008 treatment record, the Veteran was noted to present a neat, clean appearance.  His speech was normal, and his thought processes were logical without delusion.  His mood was okay, he showed a euthymic affect, and intact insight and judgment.  There was no suicidal or homicidal ideation, and no disorder was diagnosed.  In November 2008, November 2009 and December 2010, the Veteran had negative depression screens.

In February 2011, the Veteran underwent a VA examination.  He reported having a good relationship with his family, and having several friendships.  He enjoyed riding horses with his wife and granddaughter, watching television, and reading the newspaper.  He denied having a history of violence or suicidal tendencies, as well as legal problems.  The Veteran expressed concern about feeling easily angered, and indicated that at times he felt unable to control his moods.  He also reported sleep disturbance with occasional nightmares about Vietnam.  

Mental status examination revealed that the appellant showed a good mood and appropriate affect.  He was orientated to person, place and time, and thought process and content were unremarkable.  He understood the outcomes of his behavior and partially recognized that he had a problem.  He showed no suicidal or homicidal ideation.  The examiner diagnosed mild anxiety, with intrusive thoughts about his Vietnam experiences, sleep disruption, and that he is easily angered and irritable.  The examiner assigned a global assessment of functioning score of 70.

In April 2011, the Veteran called his local VA Medical Center to report feeling depressed, with occasional insomnia, and requested medication.  In June 2011, the Veteran had a consultation with a physician.  The appellant reported that he was bothered by progressively worsening depression and anxiety over the prior few years.  Mental status examination revealed that the Veteran was oriented to person, place and time.  He used clear speech, with a mildly anxious mood and affect.  His thought process was appropriate, and there were no overt signs of psychosis, or suicidal or homicidal ideation.  His memory, concentration, insight, and judgment were intact.  The physician assigned a global assessment of functioning score of 60.

In August 2011, the Veteran began individual therapy to address unresolved feelings from Vietnam, and occasional anger issues.  The Veteran showed goal-directed speech, logical and rational thought processes, reasonably good insight and judgment, no evidence of a psychosis, and no evidence of suicidal or homicidal ideation.  In November 2011, he attempted to track his thoughts, as assigned, but had not understood the instructions.  In February 2012, the Veteran successfully tracked his thoughts, and showed some improvement, though occasionally still became angry.  He declined anger management classes.  In May 2012, the Veteran noted that his mood had improved, and that he did not wish to pursue psychological treatment at that time.

In September 2011, the Veteran underwent another VA examination.  The examiner diagnosed anxiety and depressive disorders, not otherwise specified.  The examiner found that the symptoms of sleep impairment, low mood, and irritability were attributable to depression, while the symptoms of fear of being alone at night, intrusive thoughts about military service, anger directed at his family, and difficulty concentrating were attributable to anxiety.  The examiner opined that the Veteran's occupational and social impairment due to his mental conditions was best described as occupational and social impairment due to mild or transient symptoms which decrease work efficiency and ability to perform occupational tasks only during periods of significant stress, or, that his symptoms were controlled by medication.  The examiner noted symptoms of a depressed mood, anxiety, chronic sleep impairment, mild memory loss, impaired judgment, and disturbances in motivation and mood.  

In May 2012 and June 2013, the Veteran had negative PTSD screens.  The Veteran also had negative depression screens in May 2012, July 2014, and August 2015.

In FAME (sic) physicals performed by the Veteran's primary care physician in October 2009, October 2010, January 2014, March 2015, and March 2016, the Veteran showed a normal mood and affect, with normal judgment and insight.

The Veteran underwent a VA examination in December 2015.  He was diagnosed with unspecified anxiety disorder, which the examiner explained is diagnostically the same as his diagnoses from the September 2011 examination.  The examiner opined that the Veteran's occupational and social impairment was best described as mild or transient symptoms which decreased work efficiency and ability to perform occupational tasks only during periods of significant stress, or, that his symptoms were controlled by medication.  The examiner noted that the Veteran was fully oriented and attentive, with good eye contact.  He was cooperative, with an upbeat mood and appropriate affect.  His speech was normal, with well-organized thought processes with no signs of psychosis, and no suicidal or homicidal ideation.  He showed intact attention and memory.  His symptoms included irritability, a labile mood, intermittent sleep disruption, and distressing dreams.  The examiner opined that the symptoms identified were, at the time, mild and transient, and likely to wax and wane depending on situational stressors.  He also indicated that despite mild impairment, the Veteran presented with significant strengths, including his capacity for resilience, work ethic, and good relationships with family and friends.

The Veteran's current disability picture is most accurately represented by a 10 percent evaluation.  His symptoms throughout the appeal period were mild and transitory, and he consistently showed normal mood, affect, judgment, and insight.  Though he showed periods of more significant anxiety and depression, they were for finite periods of time, and the Veteran would cease treatment as he felt better.  He consistently showed negative PTSD and depression screens.  What symptoms he did demonstrate were managed well by medication and therapy.

Though the September 2011 VA examination indicated symptoms of mild memory loss and chronic sleep impairment, these symptoms were not seen in any other VA treatment or other records; the Veteran did indicate nightmares and difficulty sleeping at various times, but at other times, he reported getting decent sleep.  Additionally, outside the September 2011 VA examination, there is no indication in the record that the Veteran showed mild memory loss.  Therefore, these symptoms were mild and transitory, and were not consistently a part of the Veteran's disability picture.  Therefore, the Veteran's disability picture is more reflective of a 10 percent evaluation.

The appeal is denied.


Hearing Loss

The Veteran's service-connected hearing loss has been evaluated as noncompensably disabling pursuant to 38 C.F.R. § 4.87, Diagnostic Code 6100 for hearing impairment. 

Hearing loss ratings range from noncompensable to 100 percent based on organic impairment of hearing acuity, as measured by controlled speech discrimination tests in conjunction with average hearing thresholds determined by pure tone audiometric testing at frequencies of 1000, 2000, 3000 and 4000 cycles per second.  "Pure tone threshold average" is the sum of the pure tone thresholds at 1000, 2000, 3000 and 4000 Hertz divided by four.  This average is used in all cases (including those in §4.86) to determine the Roman numeral designation for hearing impairment from Table VI or VIa.  38 C.F.R. § 4.85, Diagnostic Code 6100. 

The rating schedule establishes eleven auditory acuity levels, designated from Level I for essentially normal hearing acuity, through Level XI for profound deafness.  38 C.F.R. § 4.85.  The horizontal rows in Table VI (in 38 C.F.R. § 4.85) represent nine categories of the percentage of discrimination based on the controlled speech discrimination test.  The vertical columns in Table VI represent nine categories of decibel loss based on the pure tone audiometry test.  The Roman numeral designation is located at the point where the percentage of speech discrimination and pure tone threshold average intersect.  See 38 C.F.R. §§ 4.85, 4.87.

The Veteran underwent a VA audiogram in February 2011.  His pure tone thresholds at that examination, in decibels, were as follows:



HERTZ



1000
2000
3000
4000
LEFT
15
10
20
50

The average pure tone threshold was 23.75 in the left ear, and his speech recognition score using the Maryland CNC test was 100 percent.

The Veteran had another audiogram as part of a VA examination in December 2015.  His pure tone thresholds at that examination, in decibels, were as follows:



HERTZ



1000
2000
3000
4000
RIGHT
30
25
15
35
LEFT
25
20
30
60

The average pure tone threshold was 26 in the right ear and 34 in the left ear, and his speech recognition score using the Maryland CNC test was 100 percent in the right ear and 96 percent in the left ear.

Prior to December 7, 2015, the Veteran was only service connected for hearing loss of the left ear.  Using Table VI in 38 C.F.R. § 4.85, the Veteran received a numeric designation of I in the left ear, and, pursuant to 38 C.F.R. § 4.85(f), he is assigned a designation of I for the right ear.  Level I hearing in both ears equates to a zero percent (noncompensable) evaluation.  38 C.F.R. § 4.85, Table VII.

After December 7, 2015, the Veteran was service connected for hearing loss in both ears.  Using Table VI in 38 C.F.R. § 4.85, the Veteran received numeric designations of I for the right ear and I for the left ear. Level I hearing acuity in both ears equates to a zero percent (noncompensable) evaluation.  Id. 

The Board has considered the alternative rating scheme for exceptional patterns of hearing impairment and found it inapplicable here.  When the pure tone threshold at each of the four specified frequencies (1000, 2000, 3000, and 4000 Hertz) is 55 decibels or more, Table VI or Table VIa is to be used, whichever results in the higher numeral.  38 C.F.R. § 4.86(a).  Additionally, when the pure tone threshold is 30 decibels or less at 1,000 Hertz, and 70 decibels or more at 2000 Hertz, Table VI or Table VIa is to be used, whichever results in the higher numeral.  Thereafter, that numeral will be elevated to the next higher numeral.  38 C.F.R. § 4.86(b). 

The record demonstrates that prior to December 7, 2015, the Veteran did not exhibit exceptional patterns of hearing impairment; therefore, evaluation pursuant to 38 C.F.R. § 4.86 was not applicable.  After December 7, 2015, the Veteran had one ear that showed a puretone threshold of greater than 55 decibels.  Using Table Via, however, still produces a designation of I for the left ear; therefore, this is not more favorable to the Veteran.  38 C.F.R. § 4.86(a).  

In Martinak v. Nicholson, 21 Vet. App. 447, 455-56 (2007), the United States Court of Appeals for Veterans Claims (Court), noted that VA had revised its hearing examination worksheets to include the effect of the Veteran's hearing loss disability on occupational functioning and daily activities.  See 38 C.F.R. § 4.10.  The Court noted, however, that even if an audiologist's description of the functional effects of the Veteran's hearing disability was somehow defective, the appellant bears the burden of demonstrating any prejudice caused by a deficiency in the examination.

At his February 2011 VA examination, the Veteran reported occasional difficulty understanding speech, especially when there was background noise.  At his December 2015 examination the Veteran reported occasional hearing difficulty, but he did not describe anything specific.  He did indicate that his hearing loss impacted his ability to work because of safety concerns when working around equipment.  In this case, the Veteran has not reported to VA that there was any prejudice caused by a deficiency in the examination.  The Veteran, as a lay person, is competent to submit evidence of how the hearing loss affects his everyday life.  See Layno v. Brown, 6 Vet. App. 465, 469- 470 (1994) (finding that lay testimony is competent when it regards features or symptoms of injury or illness).  However, he lacks the requisite medical knowledge and training to provide an accurate representation of his current level of hearing loss without independent, objective testing.

In this case, the evidence preponderates against finding entitlement to a compensable disability evaluation at any time during the appeal period for left ear hearing loss prior to December 7, 2015, and bilateral hearing loss thereafter.

The claim is denied.

Tinea Pedis

The Veteran's tinea pedis is rated under 38 C.F.R. § 4.118, Diagnostic Code 7813.  Diagnostic Code 7813 provides that tinea should be rated under Diagnostic Codes 7800-7806, depending on its predominant disability.  Given that Diagnostic Code 7800 pertains only to the head, face, and neck, and the appellant's tinea is not manifested by scarring, Diagnostic Codes 7800 to 7805 are precluded.  The Board finds that Diagnostic Code 7806 is the most appropriate Code to apply in this case.  Under that code a 10 percent rating is warranted when there is at least 5 percent, but less than 20 percent, of the entire body, or at least 5 percent, but less than 20 percent, of exposed areas affected, or; intermittent systemic therapy such as corticosteroids or other immunosuppressive drugs required for a total duration of less than six weeks during the past 12-month period.  38 C.F.R. § 4.118, Diagnostic Code 7806.

In May 2002, medical records indicate that the Veteran's tinea pedis was fungal in nature.  

In November 2008, the Veteran underwent a VA examination.  At the examination, the Veteran indicated that he had blistering lesions on both feet that had been recurrent since 1965.  He periodically used various over-the-counter topical treatments.  He did not present with blisters at the time of the examination.  At the time of the examination, he reported using over-the-counter fungal medication three to four times a week, and did not use treatment consistently for a couple of weeks continuously.  The examiner also noted that the Veteran had toenail loss of the left great toe, which the Veteran indicated occurred occasionally, and denied trauma to the toe.  Since onset, it became progressively worse, with poor response to antifungal or other treatment.

In November 2010, the Veteran underwent a VA skin examination.  The examiner noted that the Veteran had tinea pedis beginning in 1965, and since then had used topical medication daily, currently a lotion with Vitamin E.  The lotion was not a corticosteroid or immunosuppressive, and its use in the twelve months prior to the examination was constant.  The examiner indicated that the condition was intermittent, with symptoms of cracking and peeling.  The Veteran's onychomycosis was noted as progressive, with a thickening of the toenail that flaked off.  The Veteran employed the same treatment for his tinea pedis and his onychomycosis.  At the time of the examination, the Veteran's tinea pedis was not actively cracking or blistering, though he did show mildly dry soles with mild redness.  His onychomycosis showed distal browning and thickness of all toenails, though all toenails were present.

At a May 2011 VA examination the examiner's findings regarding the extent of the current condition were substantially similar to the findings from November 2010, with the examiner noting that for both conditions, the Veteran was treating the conditions with an emollient lotion with Vitamin E, twice a day, constantly for the past 12 months.  The topical lotion was not a corticosteroid or immunosuppressive.  The examiner also noted that less than 5 percent of the body was affected.

In October 2011, the Veteran underwent another VA examination.  The findings were substantially similar to the findings of the May 2011 examination, except the examiner found that the area of the body affected was between 5 and less than 20 percent.  The examiner also indicated that the Veteran's condition worsened when his feet were hot or moist, and that the Veteran had to change socks frequently and take care to avoid trauma to his toes, lest his nails come off.

In December 2015, the Veteran underwent another VA examination.  At the time of that examination, the Veteran was treating his condition with a topical anti-fungal cream for less than six weeks.  The examiner opined that less than 5 percent of the Veteran' total body area was affected.  The examiner described the Veteran's condition as with crusting flakes of skin, and dry toe beds as well as yellow, brittle, and thickened toenails.

In May 2016, the Veteran underwent another VA examination.  The conclusion of this examination was substantially similar to those of the December 2015 examination.

In lay statements, including an August 2007 hearing regarding entitlement to service connection for tinea pedis, the Veteran indicated that he developed blisters and a burning sensation during the worst episodes, for which he used lotion on his feet three to four times per week to soften the skin and prevent irritation.  He also noted that he had occasional oozing when he lost his left big toenail.  The appellant noted that he kept his toenails trimmed well, and had to be very careful when putting on or removing socks so as not to pull his toenails off.  

The Veteran's tinea pedis are most closely matched by the criteria for a noncompensable rating.  The Veteran's treatment, though near-constant when his symptoms are occurring, is with no more than topical therapy.  There is no competent evidence of immunosuppressive or corticosteroid treatment.  Though one VA examiner marked that the Veteran's condition affected at least five percent, less than 20 percent, of his entire body, that single determination was an outlier in the conclusions of the Veteran's multiple VA examinations, most of which concluded that it affected less than five percent of his entire body; therefore, it is more likely than not that the condition affects less than five percent of his entire body.  Because of that, a noncompensable rating is in order.  The claim is denied.

In reaching the above decisions the Board considered the doctrine of reasonable doubt, however, as the preponderance of the evidence is against the appellant's claims, the doctrine is not for application.  Gilbert v. Derwinski, 1 Vet.App. 49 (1990).

Extraschedular Analysis

There is no evidence of exceptional or unusual circumstances to warrant referring any of these claims for extraschedular consideration.  38 C.F.R. § 3.321(b)(1).  The threshold factor for extraschedular consideration is a finding that the evidence presents such an exceptional disability picture that the available schedular evaluations for the service-connected disability at issue are inadequate.  If the criteria reasonably describe the Veteran's disability level and symptomatology, then the disability picture is contemplated by the rating schedule, the assigned evaluation is therefore adequate, and no referral to the Director of the Compensation Service for consideration of an extraschedular rating is required.  Thun v. Peake, 22 Vet. App. 111 (2008), aff'd, Thun v. Shinseki, 572 F.3d 1366 (Fed. Cir. 2009).

As described above, the manifestations of the Veteran's disabilities are contemplated by the schedular criteria set forth in Diagnostic Codes 9413, 7813, and 6100.   The Veteran's anxiety disorder is adequately contemplated by the General Rating Formula of Mental Disorders, which considers the occupational and social impairment of psychiatric conditions as defined by the Diagnostic and Statistical Manual of Mental Disorders.  His hearing loss is contemplated by the rating criteria in 38 C.F.R. § 4.85, and the appellant did not put forth any evidence of unusual symptoms stemming from his hearing loss that were not contemplated by the rating criteria.  Additionally, the Veteran's tinea pedis is adequately contemplated by the rating criteria specified in 7813, which allows for consideration under several diagnostic codes; the Veteran's tinea pedis shows no outstanding or unusual symptoms for a skin condition.  The criteria were crafted to practicably represent the average impairment in earning capacity resulting from the Veteran's service-connected disabilities, such that he is adequately compensated for "considerable loss of working time ...proportionate to the severity of the several grades of disability."  See 38 C.F.R. § 4.1.  Further, no examiner has reported an exceptional disability picture with symptoms not represented in the rating schedule.  In sum, there is no indication that the average industrial impairment from the disability would be in excess of that contemplated by the assigned rating.  Accordingly, the Board has determined that referral of this case for extraschedular consideration is not in order.

Finally, the question of entitlement to a total disability rating based on individual unemployability is not presented because the Veteran does not contend, and the evidence does not show, that his service-connected disabilities render him unemployable.  Rice v. Shinseki, 22 Vet. App. 447 (2009); see also Jackson v. Shinseki, 587 F.3d 1106 (Fed. Cir. 2009).


ORDER

Entitlement to an initial disability evaluation in excess of 10 percent for an anxiety disorder is denied.

Entitlement to an initial compensable disability evaluation for left ear hearing loss prior to December 7, 2015, and for bilateral hearing loss thereafter is denied.

Entitlement to an initial compensable disability evaluation for bilateral tinea pedis with onychomycosis of all toes and loss of the left great toenail is denied.


REMAND

The Veteran contends that his ischemic heart disease should be assigned a higher rating.  In May 2011, the Veteran sent a statement to the VA, indicating that he had a February 2011 appointment for an examination of his heart with his primary care physician, R.D., M.D.  Additionally, in a July 2014 VA treatment record, the appellant's VA physician noted that the Veteran received yearly stress tests from his local medical doctor.  The record shows a stress test from Dr. R.D. from October 2009, but no others.  Because VA is on notice that other stress tests may be available, the Board must make attempts to obtain these stress test records.

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

1. The RO must contact the Veteran and afford him the opportunity to identify or submit any additional pertinent evidence in support of his claims, including any treatment records by Dr. R.D or any other stress test records.  The AOJ must request that he identify the names, addresses, and approximate dates of treatment for all VA and non-VA health care providers who have treated or examined him for his ischemic heart disease.  An attempt must be made to obtain, with any necessary authorization from the Veteran, copies of pertinent records identified by him in response to this request which have not been previously secured.

The attempts to obtain this information, as well as any negative response, should be documented in the claims folder. If the record is unavailable, the appellant must be provided with notice of this fact in compliance with 38 C.F.R. § 3.159(e)(1). The notice must contain the following information: (1) the identity of the records that could not be obtained, (2) an explanation of efforts made to obtain the records, (3) a description of any further action that will be taken including notice that VA will decide the claim based upon evidence of record unless the appellant submits records that VA was unable to obtain and (4) notice that the appellant is ultimately responsible for providing the evidence.

2.  After completing its review, the AOJ must readjudicate the claims.  If the AOJ does not grant all benefits sought, it must provide the Veteran and his representative a supplemental statement of the case and afford them an opportunity to respond.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



______________________________________________
DEREK R. BROWN
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


